Citation Nr: 9902595	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-39-405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether nonservice connected pension benefits were 
correctly stopped on February 1, 1990 due to excessive 
income.

2.  Whether new and material evidence has been submitted to 
reopen claims for service connection for right sided 
paralysis, gastrointestinal disease, and nose bleeds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of March 1994, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  An income verification match conducted with the Internal 
Revenue Service indicated that the veterans income exceeded 
the income limit set for 1990.

3.  The veteran was notified on at least six occasions, prior 
to the termination of his pension, that pension benefits were 
directly related to his familys income.

4.  The evidence presented since the last denials of service 
connection for the veterans claimed nose bleeds, 
gastrointestinal disease, and right sided paralysis disorders 
does not bear directly and substantially on the specific 
matters under consideration.


CONCLUSIONS OF LAW

1.  Nonservice connected pension benefits were properly 
discontinued effective from February 1, 1990.  38 U.S.C.A. § 
1503, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273, 3.660 (1998).

2.  No new and material evidence has been received since the 
last denials of service connection for nose bleeds, 
gastrointestinal disease, and right sided paralysis, and 
those claim is not reopened.  38 U.S.C.A. § 5108 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


1.  Whether nonservice connected pension benefits were 
correctly stopped on February 1, 1990 due to excessive 
income.

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the veteran to 
have presented a claim that is plausible.  As to another 
preliminary matter, the veteran has not indicated that there 
exist any records of probative value that are available and 
that have not already been included in the claims folder.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth at 38 
U.S.C.A. § 5107(a), has been satisfied.

The veteran was granted a non-service connected pension via a 
rating decision of May 1990.  Subsequent to this grant the 
veteran was notified on June 4, 1990; June 26, 1990; April 
19, 1991; July 31, 1991; October 7, 1991; and on September 
14, 1992 that this pension was directly related to his 
familys income, and that all changes in income were to be 
reported to VA.

In August 1993 VA notified the veteran that an income 
verification match, conducted with the Internal Revenue 
Service, indicated that the veterans income exceeded the 
income limit as set by Congress for VA pensions.  It was 
noted that the best source of proof for the veteran to 
dispute the proposed discontinuance of his pension would by 
presenting income tax returns for 1990, 1991, and 1992.  

The veteran provided no coherent response to the proposal to 
discontinue the pension benefits.  He also did not provide an 
Eligibility Verification Report (EVR) for the period from 
June 1992 through June 1994.  He stated that he was not rich 
and that he was making a few dollars to keep a roof over his 
head and clothes on his back, and food in his stomach.  He 
further insinuated that the discontinuance of his pension was 
racially motivated, and that he would not have been so 
treated if he were white.  He also stated that he had been 
told at a hearing before the Board, that his future income 
would not affect his pension benefits.

In December 1993 he requested an audit of his overpayment.  
The result indicated a debt to VA of $19,978 accrued from 
February 1990 to July 1993.  At that time he also furnished 
information which indicated that he had been employed by the 
State of Florida since August 1992 and was paid at a rate of 
$1,571.92 per month.  His spouse had been employed since 
January 1991 by a nursing home and was paid at a rate of 
$1,627.19 per month.  He reported monthly expenses which 
included $500 per month for food, and $250 per month for 
clothing.  Contract debts totaled $87,500 and included a $473 
per month car payment for a 1990 Cadillac automobile.  He 
further noted that he contributed $6,000 annually to his 
childrens college expenses.  The Board notes that evidence 
contained in the claims folder indicates that the veterans 
son was then attending medical school.

The Board notes that, pursuant to 38 C.F.R. §3.271(a), 
"[p]ayments of any kind from any source [are to] be counted 
as income [for purposes of determining eligibility for 
improved pension]...unless specifically excluded under 38 
C.F.R. § 3.272." See, also, 38 U.S.C.A. § 1503 (West 1991 and 
Supp. 1998).  Further, where "recurring income...which is 
received or anticipated in equal amounts and at regular 
intervals... and which will continue throughout an entire 12-
month annualization period" is concerned, "...[t]he amount of 
recurring income for pension purposes will be the amount 
received or anticipated during [such]...12-month 
annualization period...." See 38 C.F.R. § 3.271(a)(1) (1998).  
As to exclusions from countable annual income, 38 C.F.R. § 
3.272(g) provides that "...there will be excluded from the 
amount of an individual's annual income any unreimbursed 
amounts which have been paid [for medical expenses] within 
[a] 12-month annualization period....[so long as such amounts 
are]...in excess of 5 percent of the applicable maximum 
annual pension rate...in effect during the 12-month 
annualization period...." The regulations pertaining to 
improved pension benefits (see 38 C.F.R. § 3.271 et seq.) 
contain no provisions for the exclusion of spousal wages or 
other spousal income.

The Board concludes that the veterans pension benefits were 
properly discontinued in February 1990.  He was granted the 
opportunity to refute the evidence gathered by the income 
verification match.  He has not done so.  His arguments that 
he was never informed that his income would affect his 
pension are not credible as the evidence clearly shows he was 
notified of this several times.


2.  Whether new and material evidence has been submitted to 
reopen claims for service connection for right side 
paralysis, intestinal disease, and nose bleeds.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

A review of the record in this claim indicates that the 
veteran first applied for service connection for nose bleeds 
in July 1982.  This claim was denied by rating decisions 
dated in August 1982, August 1988, October 1991, and January 
1992.  These denials were based on a lack of continuity of 
treatment between the veterans active service and his first 
post service treatments, which occurred years later.  It was 
noted that service medical records, dated in July 1954 showed 
a notation of chronic intermittent epistaxis.  The first 
report of post service treatment was not until 1961, and was 
considered too remote in time to be attributable to service.

Evidence submitted subsequent to the last denial of service 
connection for a disorder characterized by nosebleeds 
consists of VA outpatient treatment reports dated from 
February 1993 to January 1994, and a hospital summary dated 
in November 1993.  These records of treatment are mainly for 
non-service connected hypertensive cardiovascular disease, 
and contain no findings or opinions regarding nosebleeds.  
This evidence is new, but it is not material.

The evidence presented since the last denial does not tend to 
show that a chronic nosebleed disorder was incurred during 
his period of active service and is not so significant that 
it must be considered in order to correctly evaluate the 
veterans claim.  No new and material evidence has been 
presented to reopen a claim for service connection for a 
nosebleed disability. 

The veteran first applied for service connection for 
intestinal disease in January 1988.  He contended that it was 
due to exposure to gas during training.  This claim was first 
denied by a rating decision of August 1988 which was affirmed 
by a Board decision of January 1990.  It was noted that 
service medical records showed a diagnosis of gastroenteritis 
in December 1954, but that no abnormality was noted on 
separation, and that post service medical records showed no 
treatment for gastritis, or a gastrointestinal disorder.

Evidence submitted subsequent to the last denial of service 
connection for a gastrointestinal disorder consists of VA 
outpatient treatment reports dated between January and March 
1989, the report of a VA examination conducted in April 1990, 
VA outpatient treatment reports from February 1993 to January 
1994, and a hospital summary dated in November 1993.

The VA treatment reports from 1989 are for arthritis.  The VA 
examination in April 1990 shows no complaints of, or findings 
regarding a gastrointestinal disorder.  Treatment reports and 
hospital summary from 1993 and 1994 are mainly for non-
service connected hypertensive cardiovascular disease, and 
contain no findings or opinions regarding a gastrointestinal 
disorder.  This evidence is new, but it is not material.

The evidence presented since the last denial does not tend to 
show that a chronic gastrointestinal disorder was incurred 
during his period of active service and is not so significant 
that it must be considered in order to correctly evaluate the 
veterans claim.  No new and material evidence has been 
presented to reopen a claim for service connection for a 
gastrointestinal disability. 

The veteran first applied for service connection for right 
sided paralysis in January 1988.  He contended that this 
condition was secondary to frostbite, which he, at that time, 
contended had affected his whole right side.  In earlier 
statements he had claimed only frostbite injuries to his 
feet.  This claim was denied by a rating decision of January 
1992.  It was noted that there was no medical evidence 
supportive of this claim.  The report of a VA examination, 
conducted in April 1990, showed complaints of right side 
numbness and pain.  It was attributed to degenerative 
arthritis and disc disease and neural defects.

Evidence submitted subsequent to the last denial of service 
connection for a disorder characterized by right sided 
paralysis consists of VA outpatient treatment reports dated 
from February 1993 to January 1994, and a hospital summary 
dated in November 1993.  These records of treatment are 
mainly for non-service connected hypertensive cardiovascular 
disease, and contain no findings or opinions regarding right 
sided paralysis.  This evidence is new, but it is not 
material.

The evidence presented since the last denial does not tend to 
show that a chronic disorder characterized by right sided 
paralysis was incurred during his period of active service 
and is not so significant that it must be considered in order 
to correctly evaluate the veterans claim.  No new and 
material evidence has been presented to reopen a claim for 
service connection for a nosebleed disability. 


ORDER

The veterans pension was properly discontinued on February 
1, 1990.
No new and material evidence has been presented to reopen 
claims for service connection for nose bleeds, a 
gastrointestinal disorder, or right sided paralysis.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
